Case 8:20-cv-00454-JLS-ADS Document 36 Filed 09/30/20 Page 1 of 2 Page ID #:342



    1
                                                                    JS-6
    2

    3

    4

    5

    6

    7

    8                        UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10   DAVID ARMENDARIZ;                        )    CASE NO. 8:20-CV-00454-JLS-
                                                 )    ADS
   11                            Plaintiff,      )
                                                 )    JUDGMENT FOLLOWING
   12         v.                                 )    ACCEPTANCE OF RULE 68
                                                 )    OFFER OF JUDGMENT
   13   STREMICKS HERITAGE FOODS,                )
        LLC AND DOES 1 through 10,               )
   14   inclusive,                                    Filed: January 14, 2020
                                                 )    Trial: None Set
   15                            Defendants.     )
                                                 )
   16                                            )
   17

   18         On September 4, 2020, Defendant STREMICKS HERITAGE FOODS, LLC
   19   (“Defendant”) issued a Federal Rules of Civil Procedure Rule 68 Offer of
   20   Judgment (“Rule 68 Offer”) on Plaintiff DAVID ARMENDARIZ (“Plaintiff”).
   21   (Doc. 34). Plaintiff timely accepted the Rule 68 Offer on the terms and conditions
   22   set forth therein via execution by his counsel on September 17, 2020. (Doc. 35).
   23         In accordance with Plaintiff’s acceptance of the Rule 68 Offer, judgment is
   24   hereby entered in the amount of fifteen thousand dollars and zero cents
   25   ($15,000.00), inclusive of all costs and fees (“Settlement Sum”), in favor of
   26   Plaintiff and against Defendant. Although judgment is being entered in favor of
   27   Plaintiff and against Defendant, this Court has made no findings of liability or
   28   merits determinations in this action as to either party nor does this judgment

                                                -1-
Case 8:20-cv-00454-JLS-ADS Document 36 Filed 09/30/20 Page 2 of 2 Page ID #:343
